United States Court of Appeals
                     For the First Circuit


No. 14-2134

                      JORGE A. PARET-RUIZ,

                      Plaintiff, Appellant,

                               v.

                    UNITED STATES OF AMERICA,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

           [Hon. Gustavo A. Gelpí, U.S. District Judge]
        [Hon. Silvia Carreño-Coll, U.S. Magistrate Judge]


                             Before

                 Torruella, Lipez, and Thompson,
                         Circuit Judges.


     Edelmiro Salas González for appellant.
     Steve Frank, Attorney, Appellate Staff, Civil Division, U.S.
Department of Justice, with whom Benjamin Mizer, Principal Deputy
Assistant Attorney General, Rosa E. Rodríguez-Vélez, United States
Attorney, and Mark B. Stern, Attorney, Appellate Staff, Civil
Division, U.S. Department of Justice, were on brief, for appellee.


                          June 28, 2016
           LIPEZ,   Circuit   Judge.      Appellant   Jorge    Paret-Ruiz

("Paret") was convicted and imprisoned for nearly four years on

drug conspiracy charges that a previous panel of this court

concluded were not supported by the evidence produced at his trial.

See United States v. Paret-Ruiz, 567 F.3d 1 (1st Cir. 2009).         The

charges also led to Paret's forfeiture of two trucks and a boat.

Following the reversal of his conviction, Paret filed this civil

suit under the Federal Tort Claims Act ("FTCA"), alleging, inter

alia, false arrest and imprisonment, malicious prosecution, and

the unlawful deprivation of his property. The district court found

no basis for relief on any of Paret's claims.1        Having carefully

reviewed the record and law, we agree that Paret has no available

remedy.   Hence, we affirm.

                              I. Background

     In recounting the background of this appeal, we describe the

evidence as presented in Paret's criminal and civil proceedings

without drawing inferences in favor of either party.          Where facts

are disputed, we identify them as such.




     1 The district court issued two opinions disposing of Paret's
claims, the latter of which was written by the magistrate judge
after a bench trial. See Paret-Ruiz v. United States, No. 11-1404
(SCC), 2014 WL 4729122 (D.P.R. Sept. 23, 2014); Paret-Ruiz v.
United States, 847 F. Supp. 2d 289 (D.P.R. Mar. 6, 2012). For
simplicity, we refer to "the district court" in describing the
proceedings and both dispositions.


                                  - 2 -
A. The Criminal Proceedings

      Paret's   arrest     followed    an    investigation     in     which     a

confidential informant for the Federal Bureau of Investigation

("FBI") and a special agent for the Drug Enforcement Administration

("DEA"), posing as drug traffickers, had numerous encounters with

Paret by phone and in person.         As described in our prior opinion,

the government's case at trial consisted primarily of the testimony

of the agent, Jesus González, supported by audio recordings and

transcripts of conversations between Paret and González.               See id.

at 2-5.   According to González, Paret became a DEA target in early

2004 after he told the FBI informant he was looking for a boat to

transport drugs from other Caribbean islands to Puerto Rico.                  Id.

at   3.   On    multiple   occasions,       Paret   told   González    of     his

discussions with unidentified individuals who were to secure the

drugs that González would be hired to transport.            Id. at 3-4.       At

one point, González gave Paret $2000 that González told Paret to

use, at least in part, to travel to Antigua to confirm the

availability of drugs there.           Id. at 4; Paret-Ruiz v. United

States, No. 11-1404 (SCC), 2014 WL 4729122, at *1 (Sept. 23, 2014).

Paret did not make such a trip.

      González's encounters with Paret ended in March 2004, after

Paret told the agent he had been unable to reach an agreement with

his intended drug source on the transportation fee. 567 F.3d at

4.   Paret suggested holding off on further negotiation because


                                  - 3 -
other individuals with whom he had been in contact had been

arrested.        Id.    Paret and González had no further conversation.

Id. at 6-7.            However, González testified that he was able to

identify two men whom he believed were Paret's contacts -- Efraín

Santana-Ortiz ("Santana") and Adalberto Coriano-Aponte ("Coriano")

-- and he subsequently met with Coriano to discuss transporting

cocaine.         See    id.   at   4.    In   addition,    González   reported   a

conversation between the FBI informant and Santana, in which --

according to the informant -- Santana confirmed Paret's statement

that negotiations for a drug transport had broken down over the

fee.   See id. at 4-5.

       Paret, Santana and Coriano subsequently were charged, in two

counts, with conspiracy to import and conspiracy to possess five

or more kilograms of cocaine with intent to distribute.                      The

indictment contained a third count for forfeiture of "any property

constituting, or derived from, any proceeds that the defendant

obtained directly or indirectly . . . as a result of such violation

or that facilitated the commission of such violation, up to the

amount      of     four        million   eighty     five     thousand    dollars

($4,085,000.00)."             Paret was arrested on August 12, 2005, and

ordered detained pending trial, which took place in June 2006.

       At trial, following presentation of the government's case,

Paret testified in his own defense.                He initially acknowledged

that he had unsuccessfully attempted to secure a load of drugs for


                                         - 4 -
González to transport to Puerto Rico,2 but then said that he had

actually fabricated the negotiations he reported to González and

the informant "because I knew they were police" and "[t]hey had

been after me for a long time, and I knew that and I made it up.

It wasn't real."   When asked on cross-examination why, given his

awareness of their identity, he did not simply reject the drug-

dealing proposition, Paret said he had been persecuted and abused

by the police for more than thirty years because he had angered

"powerful figures" in the community who "swore to take vengeance"

on him.   He asserted that, "for this reason, and many others which

I can explain, . . . was the reason why I decided to take up this

situation, to see if I could somehow put the brakes on this abuse

that had been going on on my person."   Paret acknowledged talking

on the phone to Santana, but he said the call was about the purchase

of a horse.   He said he had never spoken with Coriano.



     2
      Paret testified that, at a meeting on a boat, he spoke with
González and the FBI informant "about bringing over some controlled
substances to Puerto Rico by boat."     The exchange continued as
follows:

           Q. After that meeting, did you try to secure
           a load of drugs for [González] to bring into
           Puerto Rico?
           A. Yes, that's right, on that occasion.
           Q.   Did you ever succeed in negotiating to
           import any loads of drugs from anywhere to
           Puerto Rico?
           A. No. No, sir.
           Q. But you tried?
           A. That's right.


                               - 5 -
     The jury found Paret guilty on the two conspiracy counts, and

the court ordered forfeiture in the amount of $20,000 on the third

count. Nearly three years later, in May 2009, this court set aside

the convictions.   Noting that "[t]his is a close case," the panel

held that "there is a lack of sufficient evidence showing that

[Paret] actually reached an agreement to act in concert with

Santana and Coriano." 567 F.3d at 7 (internal quotation marks

omitted).   The panel observed that, despite "evidence of numerous

discussions between [Paret] and several unidentified individuals

regarding available cocaine loads as well as evidence of Paret-

Ruiz's desire to effectuate a cocaine deal," González's testimony

"establish[ed] that an agreement existed only between Paret-Ruiz

and Agent González."    Id.      Paret was released from custody on

June 15, 2009.

B. The Administrative Forfeiture

     In addition to including a forfeiture count in the indictment,

the government initiated civil forfeiture of two trucks and a boat

that it had seized from Paret.    See 21 U.S.C. § 881(a) (describing

types of property subject to administrative forfeiture, including

"vehicles, or vessels, which are used, or are intended for use, to

transport" controlled substances (quoting § 881(a)(4)));3 18 U.S.C.


     3 Seizures made under § 881 require a warrant unless, inter
alia, "there is probable cause to believe that the property is
subject to forfeiture and . . . the seizure is made pursuant to a
lawful arrest or search." 18 U.S.C. § 981(b)(2)(B), (b)(2)(B)(i);


                                 - 6 -
§ 983 (specifying procedures for civil forfeiture proceedings).

To provide context, we describe the legal framework governing civil

forfeiture before recounting what occurred in this case.

     1.    Legal Background

     The   government    may   obtain   civil   forfeiture       of   property

associated with criminal activity through proceedings that may be

either judicial or nonjudicial in nature -- depending on whether,

and how, the owner responds to the government's confiscation of

his property.4   After seizing property, the government must notify

"interested parties" that they may file a claim to contest the

seizure by a deadline specified in the notice letter.                  See 18

U.S.C. § 983(a)(1)(A)(i), (a)(2)(A), (a)(2)(B).             If a claim is

filed, see id. § 983(a)(2)(A), the government must initiate a

judicial    proceeding   in    which    it   will   bear   the    burden   of

demonstrating, "by a preponderance of the evidence, that the



see also 21 U.S.C. § 881(b) (stating that "[a]ny property subject
to forfeiture to the United States under this section may be seized
by the Attorney General in the manner set forth in section 981(b)
of Title 18"). The particulars of the seizure are not at issue in
this case.
     4
      The Civil Asset Forfeiture Reform Act of 2000 ("CAFRA"),
Pub. L. No. 106-185, 114 Stat. 202 (codified in part at 18 U.S.C.
§ 983), "significantly modified the rules governing both judicial
and nonjudicial forfeitures to ensure that property owners benefit
from the guarantees of due process of law." Rebecca Hausner, Note,
Adequacy of Notice Under CAFRA: Resolving Constitutional Due
Process Challenges to Administrative Forfeitures, 36 Cardozo L.
Rev. 1917, 1918 (2015); see also, e.g., United States v. Sum of
$185,336.07 U.S. Currency Seized from Citizen's Bank Account
L7N01967, 731 F.3d 189, 195-96 (2d Cir. 2013).


                                  - 7 -
property is subject to forfeiture," id. § 983(c)(1).             If no claim

is filed, the property is forfeited administratively.                 See 19

U.S.C. § 1609.

        Once a civil declaration of forfeiture is issued, whether

administratively or through a judicial proceeding, the forfeiture

is generally challengeable only on the basis of inadequate notice.

See Caraballo v. United States, 62 F. App'x 362, 363 (1st Cir.

2003) (per curiam); 18 U.S.C. § 983(e) (providing for a motion to

set aside forfeiture based on lack of notice); id. § 983(e)(5)

(stating that "[a] motion filed under this subsection shall be the

exclusive    remedy   for    seeking   to   set   aside   a   declaration   of

forfeiture under a civil forfeiture statute"). Although a claimant

may file a petition for remission or mitigation, see 19 U.S.C.

§ 1618 (providing for "Remission or mitigation of penalties"),5

the decision whether to grant such relief is solely within the

agency's discretion.        See Malladi Drugs & Pharms., Ltd. v. Tandy,

552 F.3d 885, 887-88 (D.C. Cir. 2009) (citing 28 C.F.R. §§ 9.3,

9.7).


        5
        The civil forfeiture regime as applied to drug-related
seizures of property incorporates many of the procedures governing
forfeiture under customs law, codified in Title 19, including the
availability of remission or mitigation. See 21 U.S.C. § 881(d).
Pursuant to 19 U.S.C. § 1618, property subject to forfeiture may
be returned to its owner based on a finding, inter alia, that "such
. . . forfeiture was incurred without . . . any intention on the
part of the petitioner to . . . violate the law," or that mitigating
circumstances exist to justify relief.



                                    - 8 -
     Two aspects of civil forfeiture are of particular note here.

First, the government may pursue civil forfeiture simultaneously

with a criminal prosecution that includes a forfeiture count.   See

18 U.S.C. § 983(a)(3)(C); see also United States v. Ursery, 518
U.S. 267, 274 (1996) ("Since the earliest years of this Nation,

Congress has authorized the Government to seek parallel in rem

civil forfeiture actions and criminal prosecutions based upon the

same underlying events.").    Second, notwithstanding the alleged

link to criminal activity that justified the property's seizure,

civil forfeiture may occur without a finding of criminal liability.

See Caraballo, 62 F. App'x at 363-64 ("To prosecute a civil

forfeiture action, . . . the government need not prove that the

owner committed a crime." (citing United States v. One Assortment

of 89 Firearms, 465 U.S. 354, 361 (1984))); see also United States

v. Bonventre, 720 F.3d 126, 132 (2d Cir. 2013) ("A civil forfeiture

action is an action in rem, and therefore is based solely on the

origin of the property, not . . . upon the culpability of the

owner.   In contrast, criminal forfeiture actions are in personam

sanctions and thus depend on the defendant's guilt." (omission in

original) (internal quotation marks omitted) (citation omitted)).6


     6 In an article on CAFRA, the then-Assistant Chief of the
Asset Forfeiture and Money Laundering Section of the Department of
Justice observed that "[p]arallel civil and criminal forfeiture
actions are routine."      Stefan D. Cassella, The Civil Asset
Forfeiture Reform Act of 2000: Expanded Government Forfeiture
Authority and Strict Deadlines Imposed on All Parties, 27 J. Legis.


                              - 9 -
     2.    Paret's Administrative Forfeiture

     Paret does not dispute that he received the statutorily

required notice of the seizure of his trucks and boat.7    Indeed,

he submitted a written claim for the vehicles that was twice

rejected for failing to conform to statutory requirements: first,

because     it    was    not    made    under   oath,     see   18

U.S.C. § 983(a)(2)(C)(iii), and then because it was resubmitted

late, see id. § 983(a)(2)(B).     In denying the claim the second

time, the DEA noted that Paret had not filed a petition for

remission or mitigation, but it allowed him twenty days from

"receipt of this letter to file a petition for an administrative

ruling by this office before the property is disposed of according

to law."    It does not appear that such a petition was filed, and

the vehicles were administratively forfeited in March 2006 --

several months before the drug conspiracy trial.




97, 147 (2001). He elaborated as follows: "Indeed, maintaining a
parallel civil forfeiture case, or preserving the option of filing
such a case in the future, is absolutely necessary in light of the
limited nature of criminal forfeiture," which is "available only
if the defendant is convicted of the crime giving rise to the
forfeiture."   Id.    The civil asset forfeiture scheme remains
controversial, however, even after the reforms implemented by
CAFRA. See infra note 18.

     7 The notice sent to Paret stated that he could "petition the
DEA for return of the property or your interest in the property
(remission or mitigation), and/or you may contest the seizure and
forfeiture of the property in Federal court."


                               - 10 -
C. The Civil Lawsuit

        In September 2010, about a year after his release from prison,

Paret filed an administrative claim with the DEA alleging damages

of    $585,000    stemming      from    his   arrest,    prosecution,      and   the

forfeiture of his property.             The DEA denied the claim, and Paret

then filed this lawsuit under the FTCA asserting causes of action

for     false    arrest       and   imprisonment,       malicious     prosecution,

excessive force, and improper taking of his property. The district

court       dismissed   the    claims    alleging    physical       harm   and   the

unconstitutional taking of his property,8 but allowed the remaining

claims to go forward.

        A bench trial was held on the claims for false arrest and

imprisonment,9 malicious prosecution, and tortious deprivation of

property.        The court ultimately concluded, however, that the

deprivation of property and false imprisonment claims failed as a

matter      of   law,   the    former   because     Paret's   civil     forfeiture


        8
       The constitutional claim was dismissed as time-barred based
on the court's conclusion that a one-year statute of limitations
applied. The court also dismissed Paret's claims against the DEA
on the ground that the United States is the only proper defendant
in an FTCA action.

        9
       The Supreme Court has noted that the torts of "[f]alse
arrest and false imprisonment overlap; the former is a species of
the latter." Wallace v. Kato, 549 U.S. 384, 388 (2007). Like the
Supreme Court, "[w]e shall thus refer to the two torts together as
false imprisonment." Id. at 389; see also Abreu-Guzmán v. Ford,
241 F.3d 69, 75 (1st Cir. 2001) (noting that, "[u]nder Puerto Rico
law, false arrest and false imprisonment claims share identical
elements").


                                        - 11 -
submission had been untimely and the latter because Paret was

arrested and held pursuant to legal process.                   See Wallace v. Kato,

549 U.S. 384,       389   (2007)     (stating   that     the    tort      of   false

imprisonment, which embraces false arrest, involves "detention

without legal process").

        The court also rejected the malicious prosecution claim.

Again at the civil trial, Paret admitted telling González and the

FBI   informant       that      he   had    been    involved    in    numerous       drug

activities, but this time explained that he fabricated his ongoing

drug ventures because he was drunk and to induce the pair to give

him   money.         He    claimed   that     the    informant,      Lázaro     Herrera,

initiated the interactions by coming to his door purporting to

need help with flat tires, and thereafter repeatedly asked Paret

to join in various criminal activities.                When asked why he kept up

the charade with police officers if, as he asserted, he knew they

were trying to entrap him, Paret again referred to the police plot

he had invoked at his criminal trial: "This was a persecution that

mutated into a prosecution because since the Puerto Rico police

could    not    do    anything,      they     then    sent   it      to   the    Federal

government."         Pressed further to explain, he said he "believed

that when it came to trial everything would come to light," but

then, at trial, he "didn't understand the situation, and so [he]

. . . missed the opportunity to explain to the jury what was really

happening."


                                           - 12 -
     González,   meanwhile,    emphasized   that   his   training   and

experience led him to conclude that Paret was "a legitimate

trafficker."   He explained:

          I had no doubt.  And today I have no doubt
          that I was dealing with a legitimate drug
          smuggler. . . . All the prices, the routes,
          the amounts, all the details that he was
          giving were extremely clear and consistent
          with that of an experienced drug smuggler.
          . . .

               So we continued with the investigation.
          In DEA we discussed this as we went on and we
          kept corroborating that in fact we had an
          interesting    investigation     and    solid
          investigation to pursue . . . .

               Mr. Paret kept bringing up meetings that
          he had with those, at the time unidentified
          subjects and called me on several occasions
          telling me I am meeting with these guys right
          now, I am meeting with the subjects right now
          we need to see the boat again, etcetera. So
          several times he indicated to me clearly that
          he was just not making it up.         He was
          definitely pursuing this drug smuggling
          operation.

     In evaluating the testimony, the district court saw little

evidence of an actual conspiracy: "At the end of the day, the

Government offered nothing, beyond Paret's own statements, that

even hinted that he might be 'the real deal.'"       2014 WL 4729122,

at *2. On the other hand, the court "discredit[ed] much of Paret's

self[-]serving testimony."     Id.   In addition, although doubting

that Paret intended to import drugs with González, the court found

it "easy to understand why Agent González believed in Paret's



                                - 13 -
seriousness."   Id.   The court concluded its findings of fact as

follows: "Put bluntly, there was no reason to think that Agent

González knew Paret was lying, much less that he was investigating

Paret for any impermissible purpose."   Id.

     On the basis of that finding -- in essence, that González

pursued Paret in good faith -- the court held that Paret could not

establish the required element of malice to support his malicious

prosecution claim.    "At most," the court stated, González "might

have misinterpreted some of his conversations with Paret -- or

been misled by Herrera -- but neither of those occurrences, even

if true, would support a finding of bad faith."   Id. at *4.

     The district court thus entered judgment for the United States

on all of Paret's claims.    On appeal, Paret challenges only the

rejection of his malicious prosecution and forfeiture-related

claims.10




     10In his brief, Paret refers to the false imprisonment claim
when describing the issues presented for review, but he offers no
argument directed to that claim. That issue is therefore waived.



                               - 14 -
                                    II. Legal Analysis

A. Forfeiture

        Generously construed, Paret's complaint appears to challenge

the forfeiture of his trucks and boat as both an unconstitutional

taking and a tortious deprivation of property.11                        The district

court        accepted       that   two-pronged   approach     and   addressed     both

claims.          It dismissed the constitutional cause of action as

untimely, but allowed the statutory (i.e., FTCA) tort claim to

proceed to trial.             Post-trial, however, the court concluded that

the FTCA cannot provide Paret a remedy because "[f]iling a claim

under        §   983   is    the   exclusive   avenue   for   seeking     a    judicial

determination in an administrative forfeiture case."                           2014 WL
4729122, at *5.

        In rejecting Paret's property claims, the district court

considered         only      the   administrative,      and   not   the       criminal,

forfeiture.            Noting that Paret's post-trial brief had conflated

the two, the court explained that "it is only th[e] administrative

forfeiture proceeding that Paret is challenging."                   Id. at *4.      The

court pointed out that the order setting $20,000 as the criminal

forfeiture amount did not encompass the vehicles.                   Id.       Moreover,


        11
       Although Paret's complaint invokes jurisdiction only under
the FTCA, he links his takings claim to the Fifth Amendment. See
Compl. ¶ 49 ("Plaintiff seeks compensation in respect of the
government's taking of his property, and tortious actions that are
tied to the purpose and self-executing aspects of the Just
Compensation Clause of the Fifth Amendment.").


                                          - 15 -
the   criminal   forfeiture    had    been    vacated   along   with   Paret's

conviction, and Paret was no longer subject to the $20,000 penalty.

Id.

      Notwithstanding    the    district      court's   explanation,       Paret

continues on appeal to blend the administrative and criminal

forfeiture proceedings.        He concedes that he did not comply with

the requirements for disputing a civil forfeiture, but he seeks to

sidestep that default in part by relying on the invalidity of the

criminal forfeiture.      At oral argument, his attorney opaquely

stated that "we're not contesting the civil forfeiture to the

extent that the damages were also caused in the criminal forfeiture

in the taking of his property."          So far as we can tell, Paret's

premise   is   that,   notwithstanding        the   finality    of   the   civil

forfeiture, he may seek a remedy for the loss of his vehicles

because the same deprivation of property was implicated in the

criminal forfeiture.

      That premise is patently incorrect.            As the district court

observed, the criminal forfeiture order was necessarily vacated

along with Paret's convictions on the substantive counts as it

depended upon the conviction. At oral argument, government counsel

reported that the $20,000 judgment was never satisfied, and Paret

does not contend otherwise.          However, as described above, civil

forfeiture may proceed irrespective of the outcome of related

criminal charges.       The record shows no connection between the


                                     - 16 -
forfeited vehicles -- whose combined value Paret estimates at

$85,000    --   and   the   vacated,   unfulfilled   $20,000   criminal

forfeiture order.     In short, Paret's loss of property has nothing

to do with the criminal forfeiture, and the civil forfeiture is

necessarily the only one at issue in this appeal.

     As to the administrative forfeiture, Paret offers various

arguments about the viability of his deprivation-of-property claim

in both its statutory and constitutional forms.          However, his

contentions rely on a single underlying theory: the government

owes him compensation because he ultimately was acquitted of the

alleged criminal activity that led to the government's seizure of

his property.     In his view, he is entitled to a remedy for the

"wrongful" forfeiture of his vehicles.

     The problem with Paret's theory is that the forfeiture of his

property adhered to the statutory scheme Congress enacted.          As

described above, § 983 specifies a procedure for objecting to the

seizure of property for the purpose of civil forfeiture, but Paret

did not complete that process.     The statute also provides a post-

forfeiture remedy for a property owner who did not receive notice,12




     12   Section 983(e) states, in relevant part:

            (1) Any person entitled to written notice in
            any nonjudicial civil forfeiture proceeding
            under a civil forfeiture statute who does not
            receive such notice may file a motion to set
            aside a declaration of forfeiture with respect


                                 - 17 -
but Paret cannot claim lack of notice because he responded --

albeit imperfectly -- to the notice he received.13    Moreover, as

the district court noted, Congress has expressly precluded other

rationales for relief from forfeiture: "A motion filed under this

subsection [relating to notice] shall be the exclusive remedy for

seeking to set aside a declaration of forfeiture under a civil

forfeiture statute."   18 U.S.C. § 983(e)(5).

     Notwithstanding this explicit limitation, Paret looks to

sources that more generally provide remedies for governmental

deprivations of property, i.e., the FTCA and the Constitution.

Yet he does not explain why he should be able to obtain relief

outside § 983 when Congress has expressly conditioned relief from




          to that person's interest in the property,
          which motion shall be granted if--

          (A) the Government knew, or reasonably should
          have known, of the moving party's interest and
          failed to take reasonable steps to provide
          such party with notice; and

          (B) the moving party did not know or have
          reason to know of the seizure within
          sufficient time to file a timely claim.

18 U.S.C. § 983(e). A motion under this section "may be filed
not later than 5 years after the date of final publication of
notice of seizure of the property." Id. § 983(e)(3).
     13 As detailed above, Paret's second attempt to file a proper
claim was untimely. The magistrate judge observed that some courts
have recognized the possibility of equitable tolling in the context
of § 983, but Paret has not argued such a theory.



                              - 18 -
civil forfeiture on circumstances that do not apply to him.                        Paret

does not claim that the forfeiture of his vehicles violated § 983,

and he does not challenge the constitutionality of the civil

forfeiture       scheme      itself.   Hence,     §   983    bars    his    claim     to

compensation.14

          Indeed, as we explain below, the unavailability of relief

is   reinforced         by    direct    examination     of    Paret's       FTCA     and

constitutional claims.

     1.    FTCA Claim

     The FTCA by its terms disallows Paret's claim.                       The statute

permits claims based on the seizure of property for the purpose of

forfeiture       only    if    "the    interest    of   the    claimant      was     not

forfeited."       28 U.S.C. § 2680(c) (listing four prerequisites for

such a claim).      Because Paret did not submit a timely claim under

§ 983(a)(2) or obtain relief from forfeiture under § 983(e), his

interest    in    the     vehicles     was   forfeited,      and    his    FTCA    claim

therefore fails.15


     14 Paret's complaint contains an unelaborated allegation that
his "interest in the forfeited property . . . was sufficiently
significant and the circumstances were such that the notice given
by the Government did not comport with the requirements of due
process."   See Compl. at ¶ 54.    Although this allegation could
suggest a Fifth Amendment procedural due process claim contesting
the adequacy of the forfeiture scheme as applied to him, Paret did
not develop such a claim. His constitutional argument on appeal
is based solely on a takings theory.

     15 Moreover, Paret's claim appears to be beyond the scope of
the FTCA. The statute waives sovereign immunity for damages claims


                                        - 19 -
     2.   Constitutional Takings Claim

     Paret's constitutional cause of action does not fare any

better.   Prominent among Paret's contentions is that the district

court erred in dismissing his constitutional claim as time-barred

based on a one-year statute of limitations.             He argues that the

court should have borrowed the six-year limitations period of the

Tucker Act.       See 28 U.S.C. §§ 1491(a)(1), 2501.        Although Paret

correctly notes the relevance of the Tucker Act, he is mistaken

about its application here.

     The Tucker Act is the constitutional analogue to the FTCA.

That is, like the FTCA, which waives sovereign immunity for tort

claims against the federal government, the Tucker Act waives

sovereign immunity for constitutional claims against the United

States.     See 28 U.S.C. § 1491(a)(1).         Indeed, we have noted that

a claim under the Tucker Act is the "applicable procedure" for

asserting    a    takings   claim     against    the   federal   government.

Asociación       de   Subscripción    del     Seguro   de   Responsabilidad



based on conduct (or inaction) of government employees acting
within the scope of their employment "under circumstances where
the United States, if a private person, would be liable to the
claimant in accordance with the law of the place where the act or
omission occurred."    28 U.S.C. § 1346(b)(1) (emphasis added).
Because forfeiture is a uniquely governmental procedure, the
resulting loss of property does not arise from circumstances in
which a private person could be liable. Cf., e.g., Ali v. Fed.
Bureau of Prisons, 552 U.S. 214 (2008) (addressing prisoner's FTCA
claim concerning personal items that went missing after he and his
property were transferred from one federal prison to another).


                                     - 20 -
Obligatorio v. Flores Galarza, 484 F.3d 1, 16 (1st Cir. 2007).

Paret's particular claim, however, appears to fall outside the

Tucker Act waiver.

      Sovereign        immunity        protects     the   United   States    from   suit

absent consent that is "unequivocally expressed."                      United States

v. Bormes, 133 S. Ct. 12, 16 (2012) (internal quotation marks

omitted).         As a general matter, the Tucker Act provides the

necessary consent for, inter alia, "any claim against the United

States      founded     .     .    .   upon   the    Constitution."         28   U.S.C.

§ 1491(a)(1).16        Notwithstanding that broad language, "[t]he Tucker

Act   has    been      held       inapplicable      where   Congress   has    provided

alternative remedies under other statutes."                         Abreu v. United

States, 468 F.3d 20, 30 (1st Cir. 2006).                    This is so because the

Tucker      Act   is    "simply         [a]   jurisdictional       provision[]      that

operate[s] to waive sovereign immunity for claims premised on other

sources of law."         Bormes, 133 S. Ct. at 17 (quoting United States




      16The Tucker Act and its "companion statute," the Little
Tucker Act, 28 U.S.C. § 1346(a)(2), both "provide[] the Federal
Government's consent to suit for certain money-damages claims."
Bormes, 133 S. Ct. at 16. The Little Tucker Act gives district
courts "original jurisdiction, concurrent with the United States
Court of Federal Claims," for, inter alia, constitutional claims
"not exceeding $10,000 in amount," 28 U.S.C. § 1346(a)(2), while
the Tucker Act gives jurisdiction to the Court of Federal Claims
"regardless of monetary amount," Bormes, 133 S. Ct. at 16 n.2.
The Court of Federal Claims thus has exclusive jurisdiction over
Tucker Act claims exceeding $10,000. See United States v. Hohri,
482 U.S. 64, 72 (1987) ("Tucker Act claims for more than $10,000
may be brought only in the United States Claims Court.").


                                           - 21 -
v. Navajo Nation, 556 U.S. 287, 290 (2009)).       Hence, if the law on

which a claim is premised contains its own, more limited, judicial

remedies, "[t]he Tucker Act is displaced."       Id. at 18.

       In Bormes, the Supreme Court considered the availability of

a Little Tucker Act claim based on the Federal Credit Reporting

Act ("FCRA").     The Court observed that the FCRA "'set[s] out a

carefully circumscribed, time-limited, plaintiff-specific' cause

of action" and also identifies the forum for such claims.         Id. at

19 (quoting Hinck v. United States, 550 U.S. 501, 507 (2007)).

This    "self-executing   remedial   scheme,"    the   Court   concluded,

"supersedes the gap-filling role of the Tucker Act" in providing

a remedy for an asserted FCRA violation.        Id. at 18.

       The civil forfeiture scheme at issue in this case is similarly

specific.    Congress has authorized the seizure and forfeiture of

particular types of property, see 21 U.S.C. § 881(a); 18 U.S.C.

§ 983, provided property owners a means to obtain review of a

challenged seizure in district courts, see 18 U.S.C. § 983(a)(2)-

(4), and specified that relief from forfeiture is available only

based on absence of notice, see id. at § 983(e)(5).             Arguably,

then, as in Bormes, the Tucker Act is displaced by a "self-

executing remedial scheme."    Bormes, 133 S. Ct. at 18.

         Paret, of course, relies on the Constitution, not the

forfeiture statute itself, in asserting an unlawful taking of his

property. Yet, the question necessarily remains whether the Tucker


                                - 22 -
Act waives the United States' sovereign immunity for his claim,

and Congress's chosen remedies remain relevant in ascertaining the

answer.    To allow a constitutional takings claim of the sort Paret

seeks to bring arguably would "frustrate congressional intent with

respect to the specific remedial scheme already in place." Bormes,
133 S. Ct. at 18; see also Mesa Valderrama v. United States, 417
F.3d 1189, 1195 (11th Cir. 2005) (stating that "a party seeking to

challenge   a    nonjudicial    forfeiture    that      falls    within   CAFRA's

purview is limited to doing so under 18 U.S.C. § 983(e)"); Vereda,

Ltda. v. United States, 271 F.3d 1367, 1375 (Fed. Cir. 2001)

(stating that the "statutory scheme evinces Congress' intent to

preempt any Tucker Act jurisdiction over a money claim that

challenges the propriety of an in rem administrative forfeiture of

property seized under 21 U.S.C. § 881").                Hence, the fact that

Paret premised his claim on the Constitution, rather than § 983

itself, makes no difference to the Tucker Act analysis.

      We need not -- and, indeed, should not -- say more on the

applicability of the Tucker Act.          Even if a constitutional takings

claim could somehow survive the "exclusive" remedy provided by the

forfeiture statute, Paret's claim cannot succeed because it was

improperly brought in the district court and improperly appealed

to   us.    As   noted   above,    the    Court   of    Claims   has    exclusive

jurisdiction for constitutional claims against the United States

exceeding    $10,000.     See     supra    note   16.      We    thus   "have   no


                                    - 23 -
jurisdiction to consider a taking claim where the amount in

controversy exceeds" that amount.           Hammond v. United States, 786
F.2d 8, 15 (1st Cir. 1986); see also Knott v. FERC, 386 F.3d 368,

374 (1st Cir. 2004).     Paret sought a total of $585,000 in damages,

of   which   $85,000   was   for   the   loss   of   the   trucks   and   boat.

Accordingly, the Tucker Act's six-year statute of limitations has

no role to play here.17

      In sum, Paret's opportunity for a remedy in district court

resided solely in the provisions of § 983.            His failure to comply

with that statute's requirements precludes the challenge he brings

here to the forfeiture of his trucks and boat.18


      17In addition to the constitutional claims allowed pursuant
to the Tucker Acts, federal courts may address claims asserting
violations of the United States Constitution by federal actors
when they are brought against individual officers. See Bivens v.
Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).   Paret, however, has expressly waived any claim under
Bivens. See Appellant's Br. at 23.

      18In finding no basis for relief on the property claims, the
district court expressed its view that "the result is unjust."
2014 WL 4729122, at *5. The court stated that Paret's inability
to seek the return of a substantial amount of property despite
"the fact of his acquittal and the lack of nexus between the
property and the 'crime' of which Paret was acquitted," "suggests
that the civil asset forfeiture system may be broken."        Id. at
*5 n.10.    The court's comments reflect an ongoing controversy,
with opponents assailing "[t]he widespread failure of civil
forfeiture    laws  to   protect   property   owners   from   unjust
forfeitures." Dick M. Carpenter II et al., Policing for Profit:
The Abuse of Civil Asset Forfeiture 43 (Institute for Justice 2d
ed. 2015); see also id. at 24 & nn. 77, 78 (noting 2015 introduction
in the House and Senate of the Fifth Amendment Integrity
Restoration (FAIR) Act, which, among other provisions, would
increase the government's burden of proof in § 983 forfeiture


                                   - 24 -
B. Malicious Prosecution

      Under Puerto Rico law, a plaintiff must prove four elements

to succeed on a claim of malicious prosecution: (1) the defendant

"initiated    or   instigated"      a    criminal   action,    (2)    the   action

terminated in favor of the plaintiff, (3) the defendant acted with

malice and without probable cause, and (4) the plaintiff suffered

damages.     Barros-Villahermosa v. United States, 642 F.3d 56, 58

(1st Cir. 2011).        "For purposes of malicious prosecution, Puerto

Rico courts equate malice with bad faith."               Id. at 59.

      As described above, the district court concluded that Paret

had failed to prove malice, the only element disputed by the

government.      Paret challenges that conclusion, arguing that Agent

González manifested bad faith by falsely telling the grand jury he

had   evidence     of   Paret's    participation    in    a   drug    trafficking

conspiracy.      Paret asserts that González could prove only that

Paret interacted with government agents (i.e., González and the

FBI informant, Herrera) about importing drugs, not with other

culpable actors, and González thus had an inadequate factual basis

to seek an indictment.            See Paret-Ruiz, 567 F.3d at 6 (stating

that, "as a matter of law, there can be no conspiracy between a

defendant and a government agent").




proceedings from a preponderance of the evidence to clear and
convincing evidence).


                                        - 25 -
        We review a district court's findings after a bench trial for

clear error, "'giv[ing] due regard to the trial court's opportunity

to judge the witnesses' credibility.'"            González-Rucci v. INS, 539
F.3d 66, 69 (1st Cir. 2008) (quoting Fed R. Civ. P. 52(a)(6)).

That deference proves fatal to Paret's claim.            The district court

rejected much of Paret's "self[-]serving testimony," but found

González credible.       2014 WL 4729122, at *2; see also id. at *4

("[T]he evidence at trial suggested that Agent González honestly

believed -- and believes -- that Paret is a drug trafficker.").

Although the court noted the lack of evidence -- beyond Paret's

own boasting -- that he was "'the real deal,'" it found no

indication that González disbelieved Paret's accounts of potential

drug smuggling ventures.          Id. at *2.

        This is a permissible view of the evidence.                Regardless

whether Paret was merely "playing the undercover agents for their

money," as he claims, he nonetheless offered facially plausible

details about imminent drug smuggling ventures in an effort to

persuade González and Herrera that he was a legitimate drug

trafficker looking for a boat to pick up loads of cocaine for

transport to Puerto Rico.         During one of their meetings, González

heard    Paret's   end   of   a    phone   call   with   Santana   about   the

acquisition of a boat, which was consistent with Paret's focus on




                                     - 26 -
procuring a vessel for drug shipments.19                 On this record, the

district    court   certainly        cannot     be    faulted    for     crediting

González's testimony that Paret's deception -- if that is what it

was -- succeeded.

     This    court's      previous     decision       vacating   Paret's      drug

conspiracy conviction does not point to a different outcome.                   We

deemed the case "close" in a context that required proof of Paret's

guilt beyond a reasonable doubt, a higher degree of certainty than

the probable cause standard applicable to the charging decision.

Paret-Ruiz, 567 F.3d at 7.           Moreover, we do not assess witness

credibility when we evaluate the sufficiency of the evidence in a

criminal    case,   id.    at   5,    but     the    factfinder's      credibility

assessment in a civil trial, as noted above, holds weight, see

Janeiro v. Urological Surgery Prof'l Ass'n, 457 F.3d 130, 138-39

(1st Cir. 2006) ("[I]f the trial court's reading of the record

[with respect to an actor's motivation] is plausible, appellate




     19Repeating the assertion he made in the criminal trial that
he had only spoken by phone with Santana about a horse, Paret
testified in the civil case that the call he made to Santana in
González's presence was about "the horse that [Santana] had shown
me." Given the surrounding circumstances, the district court could
reasonably find otherwise. Indeed, in questioning González about
that call in the civil case, Paret's attorney accepted that the
overheard conversation was about a boat and focused on whether the
pertinent coded language referred to a vessel owned by Paret or to
a DEA undercover vessel.



                                     - 27 -
review is at an end." (second alteration in original) (quoting

Smith v. F.W. Morse & Co., 76 F.3d 413, 420 (1st Cir. 1996))).

     Having    confirmed     that    the   credibility   judgment     in    this

instance finds support in the record, we discern no clear error in

the district court's determination that González did not act in

bad faith and, hence, that Paret failed to prove the malice element

of his malicious prosecution claim.

                              III. Conclusion

     Paret's forfeiture-based claim was properly dismissed because

he has no remedy under the FTCA and the district court had no

jurisdiction     to    consider     his    constitutional   takings    claim.

Paret's    challenge    to   the    district   court's   rejection    of    his

malicious prosecution claim also fails, as we detect no clear error

in the court's finding that González did not act maliciously in

pursuing   the   drug    conspiracy       indictment.    Judgment     for   the

government on each of these claims is therefore affirmed.

     So ordered.




                                     - 28 -